Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Replace previously presented claims 20 and 21 as follows:

20.	The method according to claim 16, wherein the activating of the first configuration of the one or more sub-arrays of the first antenna array further comprises activating a first set of antenna elements of the first   antenna array and deactivating a second set of antenna elements of the first antenna array, and wherein the first set of antenna elements corresponds to the first configuration of the one or more sub-arrays.

21.	A non-transitory computer-readable medium having stored thereon, computer implemented instructions which when executed by a computer in a repeater device causes the repeater device to execute operations, the operations comprising: 
selecting one of a plurality of antenna configuration modes based on a distance of a user equipment (UE) from a first antenna array of the repeater device; 
activating a first configuration of one or more sub-arrays of the first antenna array based on the selected one of the plurality of antenna configuration modes;
directing a beam of radio frequency (RF) signal to the UE from the activated first configuration of the one or more sub-arrays of the first antenna array, wherein the beam of RF signal is directed to the UE present in a first communication range or a second communication range from the first antenna array such that one or more signal path parameters of the beam of RF signal are substantially equalized at the first communication range and the second communication range irrespective of a difference in the first communication range and the second communication range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/         Primary Examiner, Art Unit 2637